OPINION — AG — (1) MR 'A' WAIVER OF RIGHT TO QUALIFY FOR THE OFFICE OF COUNTY ASSESSOR OF ADAIR COUNTY WAS EFFECTIVE UPON BEING DELIVERED TO THE BOARD OF COUNTY COMMISSIONERS, SUBJECT, HOWEVER, RIGHT OF WITHDRAW SAID "WAIVER" AT ANY TIME PRIOR TO A PROPER DETERMINATION OF THE EXISTENCE OF A VACANCY BY THE BOARD OF COUNTY COMMISSIONERS AND THEIR MAKING OF AN APPOINTMENT TO FILL SUCH VACANCY. (2) IF MR 'A' WITHDRAWS HIS "WAIVER" AT ANY TIME PRIOR TO PROPER DETERMINATION BY THE BOARD OF COUNTY COMMISSIONERS OF A VACANCY AND THE MAKING OF AN APPOINTMENT TO FILL SAME, NO VACANCY WILL THEN EXISTS UNTIL THE TIME ALLOWED BY STATUTE FOR MR 'A' TO QUALIFY EXPIRES. (RESIGNATION OF PUBLIC OFFICE) CITE: 19 O.S.H. 131, 51 O.S.H. 1, 51 O.S.H. 3.1, 51 O.S.H. 10, OPINION NO. JULY 21, 1951 — MILLS (JAMES P. GARRETT)